Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendments submitted on 9/28/2022 include amendments to the claims. Claims 1-15 are pending. Claims 1, 6, 8 and 15 have been amended. 
Response to Arguments
Applicant’s arguments, see remarks, filed 9/28/2022, with respect to the rejection(s) of claim(s) 1-15 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Young et al. (KR20140131809A).
Claim Objections
Objections to the claims have been withdrawn based on the amendments to the claims.
Claim Rejections - 35 USC § 112
Claim rejections under 35 USC 112 have been withdrawn based on the amendments to the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Young et al. (KR20140131809A).
Regarding claims 1-3, 5, 10, Young et al. teaches a laundry treatment appliance comprising: a cabinet 10 accommodating a laundry treatment chamber 30; and a drawer 100 configured to slide into the cabinet 10, the drawer 120 comprising: a plurality of external walls at least partially defining an external shape of a portion of the drawer 120 sliding into the cabinet 10, at least one compartment 123a, 123b, 125, 127 configured to contain a laundry treatment agent, said compartment 123a, 123b, 125, 127 being delimited at least partially by at least a portion of at least one external wall of the plurality of external walls, wherein the portion of said at least one external wall (see bottom wall opposite to a top side of the drawer 120, reads on claim 10) comprises an emptying hole 129 in fluid communication with the at least one compartment 123a, 123b; and a closure device 130 comprising a plug element with a pin member 131 (reads on claim 3, also reads on sealing portion of claim 5) configured to selectively fitted into or extracted from the corresponding emptying hole 129 to close and open said emptying hole 129 (reads on claim 2), thereby being capable of sealing the emptying hole 129 when the closure device 130 closes the emptying hole 129 and avoiding spilling of laundry treatment agent from the compartment 123a, 123b (reads on claim 5), wherein the closure device is capable of being attached to an external side of the at least one external wall so as to be movable with the drawer 120 and accessible and operable by a user externally to the drawer 120 for closing and opening the corresponding emptying hole 129 (see figures 1-2, 5-7 and pages 4-7 of the translation).
Regarding claim 4, Young et al. teaches the limitations of claim 2. Young et al. also teaches in page 6 of the translation that the drawer 120 may be made of a first material and said plug element 130 comprises at least one portion made of a second material different than the first material.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (KR20140131809A) as applied to claim 1.
Regarding claims 11-14, Young et al. teaches the limitations of claim 1. Young et al. does not explicitly teach the number of doses of laundry detergent that the at least one compartment 123a, 123b, 125, 127 is adapted to contain. However, Young et al. does teach in pages 5-7 of the translation that the at least one compartment 123a, 123b, 125, 127 is capable of containing multiple or single doses of said laundry treatment agent since the volume of dosage depends on the type and concentration of detergent as well as the desired operating cycle, which are all matters of intended use - whereby it has been determined that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (reads on claims 11-13). Young et al. also teaches in figures 5-7 and pages 5-7 of the translation that each of said at least two compartments 123a, 123b may comprise a corresponding emptying hole 129 and a corresponding closure device 130 adapted to selectively close and open the corresponding emptying hole 129 from outside the drawer 120 (reads on claim 14).
Regarding claim 15, Young et al. teaches the limitations of claim 14. Young et al. does not explicitly teach that the first and second emptying holes 129 are located on opposite drawer lateral walls of the drawer 120. However, since Young et al. teaches in pages 5-7 of the translation that the emptying hole is provided in order to dispense fluid from the at least two compartments, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the emptying hole may be located based on the desired amount and flow of detergent dispensation. Furthermore, it has been determined that the rearrangement of parts constitutes an obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Young et al. (KR20140131809A). Young et al. fails to teach/disclose all of the limitations of claim 6. Further, no other prior art was located that fairly suggested the claimed invent ion in whole or in part a long with the requisite motivation for combination to anticipate or render the claimed invention obvious.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINSAE B AYALEW/EXAMINER, Art Unit 1711